Case 17-00088-amc      Doc 59     Filed 01/25/21 Entered 01/25/21 10:41:38     Desc Main
                                  Document     Page 1 of 1



                   IN THE UNITED STATES BANRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   IN RE: Kathylene A. Marshall               :       Chapter 13
                                                      Bankruptcy No. 15-18921 (amc)
          Debtor.                             :

   Kathylene A. Marshall                      :
          Debtor/Plaintiff
                 v.                           :       Adv. No. 17-00088

   Yasir A. Abdoun                            :

          Defendant                           :




          DEFENDANTS BRIEF IN RESPONSE TO PLAINTIFF’S MOTION TO
                               RECONSIDER


   Plaintiff’s brief in support of Her motion to reconsider is a restatement of
   arguments barred by Res Judicata.


   Wherefore, Defendant prays that an Order denying Plaintiff’s motion to
   reconsider be entered.




                                             /s/_______________________
                                                  James J. O’Connell
                                             Counsel for Defendant
